DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/25/2022.
Allowable Subject Matter
3. 	Claims 1, 9, 10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-10 and 1, Choi (KR 10-2018-0110531) teaches (Fig. 2-3; Page 8) a power conversion cable (Fig. 2-3, portable power conversion cable) apparatus comprising: 
a power conversion circuit (Fig. 2-3; located within housing 30, such as 41);
 a plug (Fig. 2-3, plug 39) having an AC terminal (housing including AC plug 39 used for connecting socket 12 from power supply 10) connectable to an electrical outlet for AC power (Fig. 2-3, power source 10); 
a DC connector (Fig. 2-3, DC connector 40) having a DC terminal (T21-T22) connectable to an inlet for DC power of a vehicle (Fig. 2-3; DC connector 40 and vehicle 50); 
a cable (Fig. 2-3, cables 39a, 40a) connecting the plug (39) and the DC connector (40); 
an abnormality detector (relay switches 33, control 32, reader 35 (detecting 10’s connection to 30, via 13) , wireless communication 37, ID 34, storage 38) configured to detect an abnormality (i.e. abnormality can be considered as how much current is coming from 10 to 39 (meeting the standard requirements for safety reason), and if necessary interrupt the current path between AC-DC terminals by switching 33;See English Translation Pg 8) of a current at a detection spot (NOTE, under broadest Reasonable Interpretations, detection spot is considered anywhere on the terminals, as long as it is between AC and DC terminal, which is what Choi does detect) between the AC terminal and the DC terminal (i.e. AC-DC 41 is receiving signal relative to a ‘detection spot’, using the output of current interrupter 33 which is driven by controller 32),
the abnormality detector (33, control 32, 35 (detecting 10’s connection to 30, via 13), 37, 34, and 38) includes: 
detecting (i.e. using other elements combined operation of ‘35, 37, 34, 38’ which functions back and forth with control unit 32, to drive 33) the current at the detection spot (NOTE, under broadest Reasonable Interpretations, detection spot is considered anywhere on the terminals, as long as it is between AC and DC terminal, which is what Choi does detect); 
a switch (33) configured to switch conduction and cut-off of a current between the AC terminal (housing including AC plug 39 used for connecting socket 12 from power supply 10) and the power conversion circuit (AC-DC power converter 41); and 
a controller (32) configured to control the switch (33), and the controller (32) is configured to bring the switch (33) into an open state (off), when it is determined,  using a result of detection (i.e. using other elements combined operation of ‘35, 37, 34, 38’ which functions back and forth with control unit 32, to drive 33) that the current at the detection spot (D1) has the abnormality (i.e. abnormality can be considered as how much current is coming from 10 to 39 (meeting the standard requirements for safety reason), and if necessary interrupt the current path between AC-DC terminals by switching 33;See English Translation Pg 8); and 
wherein the abnormality detector (33, control 32, 35 (detecting 10’s connection to 30, via 13), 37, 34, and 38) is housed (portable housing plugger 30), and
a power conversion circuit (Fig. 2-3, AC-DC converter 41) located on the DC terminal side (DC connector 40) relative to a detection spot (i.e. AC-DC 41 is receiving signal relative to a ‘detection spot’, using the output of current interrupter 33 which is driven by controller 32) and configured to convert AC power input from the AC terminal side (receiving AC signal from 39)into DC power and output the DC power (output of 41) to the DC terminal side (to DC connector 40).
Kinomura (US Pub 2014/0306658) teaches an abnormality detector (CCID 330) includes: a current sensor (using current sensors 660) to detect the current at the detection spot (on power line 341) [Note. the detection spot 341 is exclusive located between the AC terminal (AC plug outlet 320’s AC terminal receiving AC signal from 402) and another terminal (i.e. another end terminal that connects detection spot 341 and DC inlet/connector 310); and a power conversion circuit (i.e. AC-DC converter 160) located on the DC terminal side (output of 160) relative to the detection spot (i.e. 341)]. 
However, Choi and Kinomura fail to teach 
“wherein the abnormality detector and the power conversion circuit are housed in a housing of the plug”, as claimed in claim 9;
“wherein the abnormality detector and the power conversion circuit are housed in a housing of the DC connector”, as claimed in claim 10; and
“wherein the abnormality detector is housed in a housing of the plug, and the power conversion circuit is housed in a housing of the DC connector”, as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839